                                Case 1:19-cv-01650-JGK Document 1-1 Filed 02/21/19 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                                IP Address: 67.247.104.81
Total Works Infringed: 39                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           9A00DC56773A2DAF8A9BFE17C2984A51122FB78E    Blacked             11/19/2018   09/17/2018        10/16/2018       PA0002127778
                                                                             14:24:50
 2           0279F8114C90ECBC2C775793D7CD9105ED963856    Blacked             01/16/2018   01/15/2018        01/24/2018       PA0002101768
                                                                             12:24:40
 3           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             07/20/2018   07/19/2018        09/05/2018       PA0002135006
                                                                             01:41:15
 4           09E4DD5DED8676D79433C09E76F73797D7C23802    Blacked Raw         06/17/2018   06/11/2018        07/09/2018       PA0002109330
                                                                             20:29:30
 5           13C9573AFC29FB933B701A2EC6625DD88531B6D2    Vixen               12/21/2017   12/20/2017        01/15/2018       PA0002099694
                                                                             01:03:48
 6           15767B4CF1BDB5ADD8DC3544393A9C265AFAA5B5 Blacked                12/17/2017   12/16/2017        01/24/2018       PA0002101762
                                                                             01:49:58
 7           1E30CD089A57F0DDC28EA43870B6C93F25DC8498    Blacked Raw         10/19/2018   09/14/2018        11/01/2018       PA0002143423
                                                                             05:54:47
 8           2ADE8763346FFA11FC1395267FDA45ACC89C677C    Blacked Raw         11/04/2018   11/03/2018        12/10/2018       PA0002145823
                                                                             16:26:00
 9           2D1FCBEA35DB18BEF743A054923C27AA58964B62    Blacked Raw         10/04/2018   09/24/2018        11/01/2018       PA0002143418
                                                                             02:06:14
 10          3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0    Blacked Raw         10/04/2018   08/05/2018        09/01/2018       PA0002119682
                                                                             01:50:16
 11          3C2ECF682E82D48E081274FA2B9C4A95AD626BAE    Blacked             01/07/2018   01/05/2018        01/15/2018       PA0002099696
                                                                             23:43:31
 12          48FC851FEDE158FA68466F2C2EC15D57A24CE18A    Blacked Raw         07/02/2018   06/21/2018        07/26/2018       PA0002112156
                                                                             01:56:51
 13          53DD9DA9E0B24B4961098D0683C348309445E260    Vixen               12/26/2018   12/25/2018        01/22/2019       PA0002147901
                                                                             05:15:26
 14          6671533EE8277923DF4254534389F8630C5BF901    Blacked             11/17/2017   11/16/2017        11/21/2017       PA0002098042
                                                                             23:27:14
 15          698177E2B9D81FCDCC41C55002A0CDB5DE9C3670    Vixen               12/17/2017   12/15/2017        01/24/2018       PA0002101764
                                                                             01:49:51
 16          74E070565386C10CB521376AFA332D57AE57DE3E    Blacked             12/03/2018   12/01/2018        12/31/2018       17271449423
                                                                             02:02:55
                          Case 1:19-cv-01650-JGK Document 1-1 Filed 02/21/19 Page 2 of 3
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     8031B4A7A5CFCECBC796D4772440BFC5016C11AA   Blacked       06/30/2018   06/24/2018    07/26/2018      PA0002112154
                                                                13:50:52
18     81A0FA700BD0F538231051D57102ED3BBA302456   Blacked       10/04/2018   10/02/2018    10/16/2018      PA0002127785
                                                                01:49:49
19     81E09376DDB4DBE7806032952C003C92FD898CD4   Blacked       12/12/2018   12/11/2018    01/22/2019      PA0002147907
                                                                04:45:51
20     83B2F9CA22105C972F55D81AEFE628606713A3F4   Blacked Raw   10/05/2018   08/25/2018    10/16/2018      PA0002127783
                                                                04:44:07
21     83E5CC90978D29577233ED709F7716D44CA1DC25   Blacked       04/12/2018   04/10/2018    05/23/2018      PA0002101304
                                                                04:57:01
22     87894E3FA489B812EA1EDF9CCFE61C6FABBFFFED   Blacked       12/02/2017   12/01/2017    01/04/2018      PA0002097436
                                                                20:22:04
23     8BB074E225C6C871CDBD1831D394E9988502CEBD   Blacked Raw   10/09/2018   10/09/2018    11/01/2018      PA0002143427
                                                                22:30:37
24     96AEF5CCCC986CCBC629B6F97649BCEBBC0586B2   Blacked       04/26/2018   04/25/2018    06/19/2018      PA0002126642
                                                                04:45:44
25     ADE1368B6E46C601134E08553491193B57B6B7C9   Blacked Raw   03/21/2018   03/18/2018    04/17/2018      PA0002116068
                                                                00:23:08
26     AF96EE573EB75078F49ABE87BB1FE91A3F15C177   Blacked       06/10/2018   06/09/2018    07/14/2018      PA0002130453
                                                                14:50:56
27     B2FD66E2AC3041F5BC1B47E10AB19BFE17034FE9   Blacked Raw   04/16/2018   04/12/2018    06/18/2018      PA0002126637
                                                                04:01:45
28     B9E072232E0539EEBAFF9F6141443FE228C52360   Blacked       12/23/2017   12/21/2017    01/15/2018      PA0002070941
                                                                02:19:11
29     C5F97651D6D0ACCAF80962B6D247D3DB106817EF   Blacked       04/02/2018   03/31/2018    04/12/2018      PA0002091516
                                                                10:29:46
30     CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A   Blacked       11/08/2018   11/06/2018    11/25/2018      PA0002136603
                                                                01:44:02
31     D004FE4CC187D0709C94955D8BF728C72E039D05   Blacked Raw   06/09/2018   05/22/2018    07/14/2018      PA0002128073
                                                                21:37:26
32     D6273EE348C2274701FD6550CE62A3865892BA96   Blacked       01/11/2019   01/10/2019    02/01/2019      17380123541
                                                                23:26:46
33     D9261D3722C161272619A45A80E6F849B0BC63B5   Blacked Raw   11/19/2018   11/18/2018    12/10/2018      PA0002146476
                                                                14:26:37
34     D946DDAAD52274848DDFC788EF337B77C172C467   Vixen         11/11/2018   11/10/2018    11/25/2018      PA0002136725
                                                                19:27:34
                          Case 1:19-cv-01650-JGK Document 1-1 Filed 02/21/19 Page 3 of 3
Work   Hash                                       Site         UTC          Published      CRO App. File   CRO Number
                                                                                           Date
35     E0805C7C54BD9B9777F151B670B78A4D50290951   Blacked      05/13/2018   05/10/2018     05/24/2018      PA0002101376
                                                               16:16:23
36     E4FA6F6310C5461AAE5D2DC4A45FA4D9AC45D9F6   Blacked      04/06/2018   04/05/2018     04/17/2018      PA0002116752
                                                               13:05:51
37     EA3A1459FD63ECD6B26644B90833EB3BD0C7E235   Vixen        06/17/2018   06/13/2018     07/14/2018      PA0002128389
                                                               20:39:23
38     F5E931AB78F7394210896FEC71ADFB7C43276832   Blacked      11/24/2018   11/21/2018     12/31/2018      17271449372
                                                               04:27:04
39     FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9   Vixen        10/04/2018   08/07/2018     09/05/2018      PA0002135684
                                                               01:49:17
